Citation Nr: 1530944	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  95-42 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory/lung disorder as a chronic disability resulting from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1969 to April 1971, and from September 1990 to May 1991.  He served in the Southwest Asia Theater of operations from November 6, 1990 to April 16, 1991.  

This case comes before the Board of Veterans Appeals (Board) on appeal from a July 1995 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In December 1996, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who is no longer employed by the Board.  A transcript of that hearing is of record.  

In March 1997, the Board remanded this matter for further development.  The claim was subsequently amended to include service connection for lung disability as the result of an undiagnosed illness. 

In September 1998, the Board denied service connection for a lung disorder on a direct basis, and remanded the issue of entitlement to service connection for a chronic disorder manifested by shortness of breath due to an undiagnosed illness, claimed as secondary to Persian Gulf War service, for further development.  In February 2000, the Board denied service connection for a respiratory/lung disorder as a chronic disability resulting from an undiagnosed illness. 

The Veteran appealed the matter to the United States Court of Appeals for Veterans Claims (Court).  In a December 2000 Order, the Court granted a December 2000 Joint Motion for Remand and Motion for Stay of Proceedings, vacated the February 2000 Board decision and remanded the case to the Board for further action.  

In October 2001, the Board remanded the claim for additional development.  In July 2002, the Board undertook additional development in this matter under regulation then in effect.  In June 2003, the Board again remanded the matter for RO initial review of additional evidence.  Thereafter, in April 2004, the Board denied service connection for a respiratory/lung disorder as a chronic disability resulting from an undiagnosed illness.

The Veteran appealed both the September 1998 Board decision which denied service connection for a respiratory/lung disorder on a direct basis and the April 2004 Board decision which denied the claim as a chronic disability resulting from an undiagnosed illness to the Court.  In a November 2005 Memorandum Decision, the Court affirmed the Board's April 2004 decision and held that it did not have jurisdiction to review the September 1998 Board decision that denied the Veteran disability compensation on a direct basis.  

The Veteran appealed the November 2005 Court decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  By a March 2008 Order, the Federal Circuit vacated November 2005 decision of the Court and remanded the matter for reconsideration.  In October 2009, the en banc Court vacated the Board's April 2004 decision and remanded the Veteran's claim for presumptive service connection for an undiagnosed or chronic condition alleged to be the result of service in the Persian Gulf under 38 U.S.C. § 1117 for further proceedings.  The Court also dismissed the Veteran's appeal as to the matter finally decided in the September 1998 Board decision for lack of jurisdiction.  In February 2011, the Federal Circuit affirmed the Court's holding that the September 1998 denied claim was properly dismissed for lack of jurisdiction.  

Thereafter, by an October 2011 order, the Supreme Court of the United States (Supreme Court) granted the Veteran's petition for certiorari, vacated the decision of the Federal Circuit and remanded the matter for further consideration.  Accordingly, the Federal Circuit reinstated the appeal in January 2012.  In April 2012, the Federal Circuit vacated the Court's decision (because the Court erroneously treated the appeal deadline as jurisdictional) and remanded for further proceedings.  

In August 2012, the Court modified the October 2009 decision to reflect that (1) the 120-day deadline is non-jurisdictional but nevertheless an important procedural rule subject to equitable tolling, not argued in this case; (2) the non-jurisdictional nature of the 120-day rule does not alter the Court's holding that the 1998 Board decision was final on the matter of entitlement to service connection for a lung disorder on a direct basis under 38 C.F.R. § 1110; and (3) dismissal of the April 2004 appeal as to the 1998 Board decision was appropriate.  In October 2013, the Federal Circuit affirmed the Court's dismissal of the April 2004 appeal of the September 1998 Board decision.  

Following the October 2013 Federal Circuit decision, jurisdiction over the Veteran's remaining claim was returned to VA.  Inasmuch as the Veterans Law Judge who conducted the Veteran's December 1996 claim had since retired, the Veteran requested to attend a hearing before another Veterans Law Judge via videoconference at the RO.  The hearing was held before the undersigned in May 2015, and a transcript has been associated with his claims file.

The Board acknowledges that the issue of entitlement to service connection for obstructive sleep apnea (OSA) has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this matter.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As mentioned above, an October 2009 decision of the en banc Court vacated the Board's April 2004 decision and remanded the Veteran's claim for presumptive service connection for an undiagnosed chronic condition alleged to be the result of service in the Persian Gulf under 38 U.S.C. § 1117 for further proceedings.  

In December 2001, VA had obtained a VA examination that was conducted by Dr. P.  He diagnosed the Veteran with mild chronic bronchitis.  He also opined that the Veteran's shortness of breath due to an undiagnosed illness is at least as likely as not due to his Gulf War service.  

However, in July 2002, the Board's Case Development unit (CDU) found that since Dr. P.'s conclusion attributed the Veteran's symptoms to both chronic bronchitis and undiagnosed illness, the results of the examination were inconsistent.  The CDU therefore ordered a new examination by a different examiner.  This examination was conducted in October 2002.  That examiner opined that.  Rather, he stated that the Veteran was only allergic to certain paints and vapors, and any resulting symptoms are not related to the Veteran's exposure of fumes in Gulf War.  The Board, relying on this latter opinion, then denied the Veteran's claim in April 2004.

Upon appeal, the Court held in its October 2009 decision that it was "wholly unclear" why the Board requested a new examination rather than clarification of Dr. P.'s opinion.  The Court stated that it was equally unclear why the Board directed that the examination be provided by an examiner other than Dr. P.  Therefore, the Court directed that the Board either seek clarification of Dr. P's December 2001 opinion, or provide reasons and bases explaining its decision not to seek such clarification.  The Court also directed the Board to ensure that the Veteran has received proper notice under 38 U.S.C.A. § 5103(a)

The Board finds that a clarifying opinion is in order.  Such an opinion should be provided by Dr. P., if he is still employed by VA.  In addition, the Veteran should be provided with proper VCAA notice as to how to substantiate a claim of entitlement to service connection that is brought under 38 U.S.C. § 1117.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice that satisfies the requirements of 38 U.S.C.A. § 5103(a) with regards to a claim of entitlement to service connection for an undiagnosed or chronic condition alleged to be the result of service in the Persian Gulf under 38 U.S.C. § 1117.

2.  After the above has been completed, arrange for a clarifying opinion.  If available, Dr. P., the examiner who conducted the December 2001 examination should provide the opinion.  The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  All necessary tests and studies should be conducted.

The examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran has had an undiagnosed respiratory disability due to his Gulf War service any point during the course of this claim.  If so, the manifestations of the undiagnosed illness should be specified and differentiated from his diagnosed pulmonary disability(ies).  

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence, including the Veteran's lay statements and lay testimony.  The examiner should give medical reasons for accepting or rejecting lay statements concerning the Veteran's symptoms and medical history.  

3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case and afford the Veteran opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




